Riddick, J. This is an appeal from a judgment of the chancery court of Chicot county which was rendered by a special chancellor. The record shows that the special chancellor before whom the case ivas tried was elected on 16th of Juno, 1896, and that the decree settling the rights of the parties, and which we are asked to review, was rendered at the subsequent term of the court, the date of the decree being 20th day of November, 1896. The powers of the special chancellor ended with the term at which he was elected, and, as the record does not show that he was elected during the term at which the decree was rendered, the appeal must be dismissed. Wall v. Looney, 52 Ark. 113; Const. 1814, art. 7, § 21; Act of April 14, 1891, p. 267, § 7. It is so ordered. Wood, J., absent.